DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information Disclosure Statement filed on 08/17/2018 has been considered. An initialized copy of the form 1449 is enclosed within. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 02/17/2016.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 22 line 1 reads, “…on-board diagnosis of the motor vehicle 10, which device is used for automated…” The phrase “which device is used for” should read, “which is the device used for”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seurer (US 20170305417 A1.)
As per claim 9. Seurer teaches the following;
A control device for automated movement of a motor vehicle, comprising: a controller, wherein automated movement of the motor vehicle from a starting position to a target position is controllable by the controller; 
[0037] “The HAD function is implemented in a suitable arithmetic and logical device with reference numeral 44, referred to in the following as the HAD function 44. The HAD function 44 can obtain the route 16 to the parking space 10 … the HAD function 44 performs a setpoint/actual value comparison and by means of the steering signal 28 and a drive signal 37 intervenes in the vehicle 2, to move the vehicle 2 along the route 16 to the parking space. While by means of the drive signal 37 via the actuator 40 the electric motors 24 for driving the vehicle 2 are being operated, the vehicle 2 is steered with the steering signal 28 via a steering system 50. For the sake of brevity, an additional braking device that is necessary for braking the vehicle 2, and which is similarly actuated by the HAD function 44, is not dealt with in more detail hereinafter.”
and a navigation device, wherein the motor vehicle is navigatable from the starting position to the target position by the navigation device.
 [0029] “In the present embodiment, in the multi-storey parking lot 4 there is a parking assistant with a plurality of external position sensors 12 distributed through the multi-storey parking lot 4. The external position sensors 12 externally detect the position of vehicle 2 and describe this in positional data, which are therefore referred to in the following as external positional data 14. The positional sensors 12 also report the external positional data 14 and thus the position of the vehicle 2 to a higher-order evaluation device (not shown). The evaluation device knows all free parking spaces 10 in the multi-storey parking lot 4 and based on the position of the vehicle 2 described with the external positional data 14 and the location of the parking space 10 calculates the route 16 to this and indicates this as a reference variable to the vehicle 2.
[0030] Each position sensor 12 in the multi-storey parking lot 4 has a radio antenna 18, with which the parking assistant can send the route 16 as a reference variable and/or the external positional data 14 of the vehicle 2 as actual data in a radio signal 20 to the vehicle 2.
[0031] Based on the specified route 16 as reference variable and the external positional data 14 as actual data, the vehicle 2 can then, in a Highly Automated Driving (HAD) function, perform a suitable control action on the vehicle 2, guide the vehicle 2 along the route 16 and park it in the parking space 10. This means that the entire parking maneuver can be driverless.”
As per claim 10. Seurer teaches of all the limitations in claim 9. Seurer also teaches the following.
The control device comprising a safety device, wherein an object is recognizable by the safety device and/or the motor vehicle is monitorable by the safety device.
[0038] “To be able to respond to any obstacles such as pedestrians or similar on the route 16, the vehicle 2 has a front camera 52 facing in the direction of movement 26 of the vehicle 2, which captures an image 54 at an angle 56 in front of the vehicle 2 and a radar sensor 58, which determines by radar rays 60 a distance 62 to a possible obstacle in front of the vehicle. In the image 54 the HAD function can, together with the distance 62, identify any obstacles in front of the vehicle 2 and with the steering signal 28 and the abovementioned braking device avoid these as necessary. Both the image 54 and the distance 62 represent internal sensor information and thus internal sensor data from the perspective of the vehicle 2.”
As per claim 11. Seurer teaches of all the limitations in claim 10. Seurer also teaches the following.
the safety device comprises a radar-based and/or a camera-based detection device.
[0038] “To be able to respond to any obstacles such as pedestrians or similar on the route 16, the vehicle 2 has a front camera 52 facing in the direction of movement 26 of the vehicle 2, which captures an image 54 at an angle 56 in front of the vehicle 2 and a radar sensor 58, which determines by radar rays 60 a distance 62 to a possible obstacle in front of the vehicle. In the image 54 the HAD function can, together with the distance 62, identify any obstacles in front of the vehicle 2 and with the steering signal 28 and the abovementioned braking device avoid these as necessary. Both the image 54 and the distance 62 represent internal sensor information and thus internal sensor data from the perspective of the vehicle 2.”
As per claim 12. Seurer teaches of all the limitations in claim 9. Seurer also teaches the following.
the navigation device comprises real-time kinematic technology.
[0014] “In yet another further development of the method indicated, the external positional data are designed to describe an absolute position of the vehicle. Here the positional data describing the absolute position can be provided on a receiver of a Global Navigation Satellite System, or GNSS, signal. This can, by way of example, take place upon leaving the abovementioned multi-storey parking lot, in which no GNSS signal is usually receivable. Through the absolute position of the vehicle provided, here the GNSS receiver can, upon leaving the multi-storey parking lot, when a GNSS signal is received again, locate the vehicle more quickly and supply values for the absolute position of the vehicle.”
**Note: real-time kinematic technology is interpreted as being a satellite positioning system; as described in the applicant’s specification in paragraph 0008: “…Real-time kinematics relates to a measurement method based on a global satellite navigation system, for example GPS, in which method highly accurate position results are obtained in real time for a mobile receiver, “.
As per claim 13. Seurer teaches of all the limitations in claim 9. Seurer also teaches the following.
the navigation device comprises a component for locating the motor vehicle in a building.
[0048] “The fusion sensor 80 can also output refined positional data 82 of the vehicle 2 from the received sensor information in the multi-storey parking lot 4. These refined positional data 82 can describe the position of the vehicle 2 in the multi-storey parking lot 2 and its vehicle dynamics in the multi-storey parking lot 2. To determine the refined positional data 82 external positional data 14 from the radio receiver 46 are compared with the vehicle dynamics data 33 from the vehicle dynamics sensor 14 in a filter 84…”
**Note: The reference above discloses locating a vehicle in a building is interpreted similarly as disclosed in the applicant’s specification paragraph [0009]: “According to another advantageous embodiment of the invention, the navigation device comprises at least one component, in particular a transmitter, for locating the motor vehicle in a building. In other words, the navigation device comprises part of an indoor locating system, and therefore the relevant motor vehicle can be reliably and precisely navigated by means of the control device inside buildings …”
As per claim 14. Seurer teaches of all the limitations in claim 13. Seurer also teaches the following.
the component is a transmitter.
0044] “Each position sensor 12 in the multi-storey parking lot 4 comprises a transmitter with two network layers for sending the radio signal 20. A routing layer 74 generates from the data sent, e.g. the external position 14 or the route 16, data packets 76 with a predetermined structure and modulates these in a physical layer 78 on the radio signal 20. Here the structure of the data packets 76 is determined in the abovementioned specification, wherein to generate the data packets 76 further information, such as, for example, time stamps, may be necessary.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seurer (US 20170305417 A1.)
As per claim 17. Seurer teaches the control device of claim 9. Seurer also teaches the following;
 A method for automated movement of a motor vehicle, comprising the steps of: coupling the motor vehicle to the control device at the starting position; 
[0030] “Each position sensor 12 in the multi-storey parking lot 4 has a radio antenna 18, with which the parking assistant can send the route 16 as a reference variable and/or the external positional data 14 of the vehicle 2 as actual data in a radio signal 20 to the vehicle 2.”
[0031] “Based on the specified route 16 as reference variable and the external positional data 14 as actual data, the vehicle 2 can then, in a Highly Automated Driving (HAD) function, perform a suitable control action on the vehicle 2, guide the vehicle 2 along the route 16 and park it in the parking space 10. This means that the entire parking maneuver can be driverless.”
As disclosed above teaches that the parking assist controller wirelessly couples to the vehicle upon initial detection through the position sensors in the parking lot. 
providing the target position and a route for reaching the target position; and automatically controlling the motor vehicle along the route from the starting position to the target position by the control device.
[0037] “The HAD function is implemented in a suitable arithmetic and logical device with reference numeral 44, referred to in the following as the HAD function 44. The HAD function 44 can obtain the route 16 to the parking space 10 … the HAD function 44 performs a setpoint/actual value comparison and by means of the steering signal 28 and a drive signal 37 intervenes in the vehicle 2, to move the vehicle 2 along the route 16 to the parking space. While by means of the drive signal 37 via the actuator 40 the electric motors 24 for driving the vehicle 2 are being operated, the vehicle 2 is steered with the steering signal 28 via a steering system 50. For the sake of brevity, an additional braking device that is necessary for braking the vehicle 2, and which is similarly actuated by the HAD function 44, is not dealt with in more detail hereinafter.”


While Seurer discloses all of the claimed features, the features are not explicitly disclosed in one single embodiment.  It however would be obvious to a person of ordinary skill in the art at the time of the invention to combine the embodiments as disclosed by Seurer in order to provide an optimal and accurate autonomous parking maneuver.  


As per claim 19. Seurer teaches of all the limitations in claim 17. Seurer also teaches the following.
the starting position, the route, and the target position are located in a factory that assembles the motor vehicle
[0046] “In the present embodiment, this high-quality external position 14 is intended to be used to check and/or calibrate internal sensors in the vehicle 2. It is pointed out here that the high-quality external position 14 could also be used at a parking facility at the end of a vehicle manufacturer's production line, to check and/or calibrate internal sensors in the vehicle 2. The multi-storey parking lot 4 is therefore merely one of many possible applications.”
As disclosed above, the location of invention use is taught by Seurer above, describing similarly as explained by applicant’s description in their specification (paragraph 0006): “The control device according to the invention is used in particular for automated movement and thus transportation of motor vehicles during production. This may take place at the production site, in particular during end-of-line operation, but also outside the production site, for example between production facilities and loading parking spaces or other destinations within the factory premises.”
.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Seurer (US 20170305417 A1), in view of Joyce (US 20170227960 A1.)
As per claim 15. Seurer teaches of all the limitations in claim 9. Seurer also teaches that the parking assist controller wirelessly connects to the vehicle upon initial detection through the position sensors in a parking lot, but does not explicitly teach of a control device being able to be coupled or uncoupled to the vehicle. Joyce however teaches the following.
the control device is releasably coupleable to the motor vehicle.
[0026] “The autonomous mode controller 150 may include any number of electronic components that can control one or more vehicle subsystems 115 while the host vehicle 100 is operating in the autonomous mode. Examples of subsystems that may be controlled by the autonomous mode controller 150 may include a brake subsystem, a suspension subsystem, a steering subsystem, and a powertrain subsystem. The autonomous mode controller 150 may be programmed to control any one or more of these subsystems by outputting signals to control units associated with these subsystems. The autonomous mode controller 150 may control the subsystems based, at least in part, on signals generated by the autonomous driving sensors 145 or the command signals output by the processor 140, which has discussed above may be based on the control signals output by the controller 110.”
[0027] “Referring now to FIGS. 3A-4B, the host vehicle 100 may include any number of controllers 110 that may be removably connected to the controller interface 105 when someone desires to operate the host vehicle 100 in a non-autonomous mode.”
As cited above, Joyce discloses a controller capable of being coupled and then uncoupled to a vehicles control interface, just as described in the applicant’s specification, paragraph 0010: “In another advantageous embodiment of the invention, the control device can be releasably coupled to the motor vehicle, in particular to an interface in the vehicle …” 
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Seurer to include having the control device able to be coupled or uncoupled to the vehicle. This modification could therefore give a vehicle the ability to “operate in an autonomous mode without relying on inputs from the controllers (Joyce 0009,)” while still retaining manual operation of the vehicle when needed. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seurer (US 20170305417 A1), in view of Joyce (US 20170227960 A1) in view of Chen (US 20150032607 A1.)
As per claim 16. The combination of Seurer and Joyce teach all of the limitations of claim 15. Seurer also teaches of a vehicle control unit exchanging data with the other 
the control device is releasably coupleable to an interface in the motor vehicle for on-board diagnosis of the motor vehicle.
[0050] “The diagnostic device 6 may be implemented in a variety of forms, including a variety of functions and displays. In the embodiment shown at FIG. 3, the diagnostic device 6 incorporates a connect button 35, operative to electrically connect the diagnostic device 6 to the vehicle onboard computer in response to pressing connect button 35. As such, the diagnostic device may be in operative connection with the onboard computer without the need for user to navigate a user visual interface.” 
Note: “diagnosis” is interpreted as simply exchanging data between the vehicle’s control apparatuses and the control device as similarly disclosed in applicant’s specification paragraph 0010: “… the control device can be releasably coupled to the motor vehicle, in particular to an interface in the vehicle for on- board diagnosis of the motor vehicle. As a result, data can be exchanged with the corresponding control apparatuses of the motor vehicle in a particularly simple manner…”
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Seurer to include the control device to perform on board vehicle diagnostic, where it exchanges data with the other vehicle controllers, thus “to provide a diagnostic communication system that is installable, removable, hand  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Seurer (US 20170305417 A1), in view of Joyce (US 20170227960 A1, in view of Ehrman (US 20010037298 A1.) 
As per claim 18. Seurer teaches of all the limitations in claim 17 including a control device controlling a motor vehicle from a starting position to a target position but does not teach decoupling the device and returning it to another vehicle starting position after the motor vehicle reaches the target position. However Ehrman teaches the following.
decoupling the device from the motor vehicle after the motor vehicle reaches the target position; and subsequent to the decoupling, transporting the device to the starting position by a tugger train.
[0040] “In FIG. 4, rental vehicle 10 is shown situated in vehicle rental lot 100 in rental ready area A. The vehicle 10 includes a data entry keyboard 11 and screen 11a for direct entry by a customer of identification and rental information options… the customer swipes a credit card through reader 12 for activation of the rental process including activation of the vehicle starting key 13 …Device 14 transmits an approach message which triggers a printer at a check-out gate to print out a rental agreement for the driver with the previously entered information and selected options. It is possible to utilize separate devices 14 for the separate purposes of driver and vehicle identification and function monitoring, with the former device being removable for transfer to another vehicle once valid identification has been established, such as at a check-out gate.”
Note: The above reference discloses a device coupled to a motor vehicle that is uncoupled upon reaching an end position, and further being transferred to another vehicle at a beginning position. 
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Seurer to include the feature of having the control device be uncoupled from the motor vehicle when reaching a target position, and having it be moved to another vehicle starting position as a way to increase system efficiency. Although a tugger train is not explicitly stated, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp that a tugger train is one of many viable options as a way to transport something from A to B.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
(Akiyama JP-2015189538-A): Discloses conveyor carriage transporting vehicle through assembly line from starting position to final position and returning the carriage to the start position after vehicle is removed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ALEXANDER PARASIDIS whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.P/Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669